Order entered January 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00550-CV

                     CITY OF DALLAS, TEXAS, Appellant

                                         V.

                   TRINITY EAST ENERGY, LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-14-01443

                                      ORDER

      Before the Court is appellee’s January 27, 2021 unopposed second motion

for an extension of time to file its combined appellee/cross-appellant’s brief. We

GRANT the motion and extend the time to March 5, 2021. We caution appellee

that further extension requests will be disfavored.


                                              /s/     KEN MOLBERG
                                                      JUSTICE